Citation Nr: 0026592	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  97-30 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a low back injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



REMAND

The veteran had active military service from January 1976 to 
January 1979.

This appeal arises from a July 1997 decision of the Saint 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  

This appeal was before the Board of Veterans' Appeals (Board) 
in September 1998, when service connection for hypertension 
was denied, and the issues listed on the front page of this 
decision were remanded for efforts to obtain VA treatment 
records reported by the veteran.  The veteran specifically 
reported that he had been treated for the claimed 
disabilities within one year of service at a VA facility.

Following, the Board's remand, the RO contacted the St. Louis 
VA Medical Center and requested the reported records.  In 
January 1999 the Medical Center responded that the records 
had been retired to one of three Federal Records Centers and 
that the records would be requested as soon as the Medical 
Center determined which facility had them.  In February 1999 
the RO received a response from a medical technician at an 
unidentified VA facility advising that no evidence had been 
found that the veteran had ever been treated at that 
facility.  It is unclear whether this response was from the 
St. Louis VA Medical Center, or whether the St. Louis Medical 
Center had contacted all of the Federal Records Centers.  The 
veteran's representative contends that only one of the three 
reported records centers was contacted.

As was pointed out in the Board's prior remand, under Bell v. 
Derwinski, 2 Vet. App. 611 (1992), VA is deemed to have 
constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has also held that a 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where . . . the 
remand orders of the Board . . . are not complied with, the 
Board itself errs in failing to insure compliance."  Id.

The Board regrets that another remand is being undertaken, 
but finds that a decision on the basis of the current record 
could not withstand judicial scrutiny.  Accordingly, this 
case is remanded for the following:

1.  The RO should take all necessary 
steps to seek the records reported by the 
veteran at his January 1998 hearing from 
the Federal Records Centers in St. Louis, 
Missouri; Pittsfield, Massachusetts; and 
Kansas City, Kansas.  

2.  After the completion of the requested 
development, the RO should review the 
issues of whether new and material 
evidence has been submitted to reopen the 
claims of entitlement to service 
connection for residuals of a low back 
and shoulder injuries.  These issues 
should be reviewed in accordance with the 
provisions of 38 C.F.R. § 3.156 and 
current case law as to the standard for 
adjudicating claims to reopen on the 
basis of new and material evidence.  If 
the RO determines that new and material 
evidence has been received, it should 
consider whether the claims are well 
grounded, and if they are, ensure that 
the duty to assist the veteran with the 
development of his claims has been met.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




